 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Anant Kumar Tripati,                               No. CV-13-00615-TUC-DCB
10                 Plaintiff,                           ORDER
11   v.
12   Corizon Incorporated, et al.,
13                 Defendants.
14
15          On August 24, 2018, the Court issued an Order (Doc. 274), which denied
16   Plaintiff’s motions to disqualify the Court, for a permanent injunction against Counsel
17   and Corizon for HIPPA violations, and for a Telephonic Rule 16 Scheduling Conference.
18   The Court found no basis for disqualification because Plaintiff simply objected to
19   unfavorable rulings by the Court.       It denied the request for a Rule 16 Scheduling
20   Conference because discovery was completed prior to the remand of this case. The Court
21   refused to enjoin the Defendants from using Plaintiff’s medical records which Defendants
22   shared with counsel without securing a release from the Plaintiff. The Court explained
23   that such relief for any HIPPA violation would fail because Plaintiff could not show “any
24   prejudice based on the disclosure of the information in this case because he has put his
25   health information at issue; to the extent Plaintiff claims too much or irrelevant
26   information was disclosed and is being used for an improper purpose, he has not made
27   such a showing on the current record.” (Order (Doc. 274) at 6.) The Court set October
28   15, 2018, as the deadline for filing dispositive motions in this case. Id. at 7.
 1           The Plaintiff followed the Court’s Order with a Motion to Disqualify Counsel for
 2   the alleged HIPPA violation and Motion in Limine to Preclude Evidence Obtained
 3   Unlawfully without a medical release. The Court issued a text order denying the motions
 4   pursuant to Order (Doc. 274); “no showing of prejudice from HIPPA violation because
 5   he has placed his health information at issue.” (Order (Doc. 275)). The Defendants
 6   followed this Order with two motions: Motion for Clarification and Motion to Extend the
 7   Dispositve Motion Deadline. The Defendants ask the Court to clarify that Defendants did
 8   not violate HIPPA.
 9           The Court clarifies that it did not reach the merits of whether or not there has been
10   a HIPPA violation. It does not intend to reach the question because if a HIPPA violation
11   occurred here it does not preclude the Defendants from using the Plaintiff’s medical
12   record evidence in this case. As this Court held in its Order issued on August 24, 2018,
13   the Plaintiff has placed his medical care and treatment by Defendants at issue, and he
14   cannot go forward with his case without his medical records being in evidence. The
15   Defendants note that the medical records were disclosed during briefing of the issue of
16   whether Plaintiff was perpetrating a fraud upon the Court regarding his claim of
17   blindness which resulted in this Court’s dismissal of the case and subsequent remand.
18   There was no objection by Plaintiff to the Defendants’ reliance on his medical records
19   then. The Court does not see any procedural necessity to reopen discovery for the sole
20   purpose of ordering the Plaintiff to provide a release for those records, nunc pro tunc.
21           Accordingly,
22           IT IS ORDERED that the Motion for Clarification (Doc. 280) is GRANTED to
23   the extent it is necessary to reaffirm again the Order issued on August 24, 2018 (Doc.
24   274).
25           IT IS FURTHER ORDERED that the Motion to Extend the Dispositive Motion
26   Deadline by 25 days from this Court’s ruling on the Motion for Clarification (Doc. 281)
27   is GRANTED: the dispositive motions deadline is extended to November 9, 2018.
28


                                                 -2-
 1          IT IS FURTHER ORDERED that there shall be no further extensions of time for
 2   filing dispositive motions.
 3          Dated this 11th day of October, 2018.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
